IN THE SUPREME COURT OF THE STATE OF NEVADA


                CARL DEAN EDWARDS,                                     No. 69965
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                             FILED
                                  Respondent.                                MAYO 320t6
                                                                             TRACIE K UNDPMAN
                                                                          CLERK OF SUPREME COURT
                                                                                 1
                                                                         BY__5_21(
                                                                              DEPUTY CLERK


                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order removing
                rogue documents from the official filings of the district court clerk. Fifth
                Judicial District Court, Nye County; Kimberly A. Wanker, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
                352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.'




                                        Hardesty


                                           J.
                Saitta                                     Pickering




                      'In light of this order, we take no action on the pro se motion filed
                April 13, 2016.

SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                        U0-1323‘
                  cc: Hon. Kimberly A. Wanker, District Judge
                       Christopher R. Arabia
                       Carl Dean Edwards
                       Attorney General/Carson City
                       Nye County District Attorney
                       Nye County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    ae
                                                   2